57 P.3d 970 (2002)
185 Or.App. 161
OUTDOOR MEDIA DIMENSIONS, INC., Petitioner,
v.
DEPARTMENT OF TRANSPORTATION, Respondent.
79817, 85185; A113875 (Control), A114027.
Court of Appeals of Oregon.
Argued and Submitted October 29, 2002.
Decided November 20, 2002.
Alan R. Herson, Jacksonville, argued the cause and filed the briefs for petitioner.
Janet A. Metcalf, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before LANDAU, Presiding Judge, and ARMSTRONG and BREWER, Judges.
PER CURIAM.
Affirmed. Outdoor Media Dimensions, Inc. v. DMV (A100658), 184 Or.App. 495, 56 P.3d 935 (2002).